Appeal from a decision of the Workers’ Compensation Board, filed October 22, 1992, which ruled, inter alia, that claimant sustained a compensable injury and awarded benefits under the Volunteer Firefighters’ Benefit Law.
Substantial evidence in the record supports the Board’s determination that claimant has a 75% loss of earning capacity as defined in the Volunteer Firefighters Benefits Law caused by an injury suffered in the line of duty as a volunteer firefighter. While the employer asserts that claimant’s earning capacity has increased since the date of the injury, it failed to present sufficient evidence to support its claim. We have considered the employer’s other contentions and find them to be without merit.
Cardona, P. J., Mikoll, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.